 


109 HR 1450 IH: To require additional tariffs be imposed on products of any nonmarket economy country until the President certifies to the Congress that that country is a market economy country, and to direct the Secretary of the Treasury to deposit the amounts generated from those tariffs into the Social Security trust funds.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1450 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Tancredo introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To require additional tariffs be imposed on products of any nonmarket economy country until the President certifies to the Congress that that country is a market economy country, and to direct the Secretary of the Treasury to deposit the amounts generated from those tariffs into the Social Security trust funds. 
 
 
1.Additional tariffs on products of nonmarket economy countries 
(a)In generalNotwithstanding the provisions of title I of Public Law 106–286 (19 U.S.C. 2431 note), title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), or any other provision of law, and subject to subsection (b), there shall be imposed on any article that is the growth, product, or manufacture of a nonmarket economy country and is imported directly or indirectly into the United States, in addition to any other duty that would otherwise apply to such article— 
(1)a rate of duty of 5 percent ad valorem during the 1-year period beginning on the effective date of this Act; and 
(2)an additional duty of 1 percent ad valorem in each succeeding 1-year period. 
(b)CertificationSubsection (a) shall cease to apply to a country at such time as the President certifies to the Congress that the country is a market economy country.  
(c)DefinitionsIn this section: 
(1)Nonmarket economy countryThe term nonmarket economy country means the following: 
(A)Albania, Armenia, Azerbaijan, Belarus, Cambodia, Georgia, Kyrgyzstan, Laos, Moldova, the People’s Republic of China, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, and Vietnam. 
(B)Cuba and North Korea, to the extent that any products of those countries enter the customs territory of the United States. 
(C)Any other country that the President determines is a nonmarket economy country as defined in section 771 of the Tariff Act of 1930 (19 U.S.C. 1677). 
(2)Market economy countryThe term market economy country means a country that operates on market principles of cost and pricing structures so that sales of merchandise in such country reflect the fair value of the merchandise.  
2.Deposits of tariffs in social security trust fundsThe Secretary of the Treasury shall deposit into the Federal Old-Age and Survivors Insurance Trust Fund created by section 201(a) of the Social Security Act, and the Federal Disability Insurance Trust Fund created by section 201(b) of that Act, in such proportions as the Secretary may determine, amounts equal to the duties collected under section 1(a), less such amounts that the Secretary determines are necessary to administer the collection of such duties. 
3.ConstructionFor purposes of this Act, the People’s Republic of China shall not be construed to include Taiwan or any island over which Taiwan exercises jurisdiction. 
4.Effective dateThis Act shall take effect on the 15th day after the date of the enactment of this Act.  
 
